                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 1 of 11



                                                             1    Patrick G. Byrne, Esq. (NV Bar No. 7636)
                                                                  V.R. Bohman, Esq. (NV Bar No. 13075)
                                                             2    SNELL & WILMER L.L.P.
                                                                  3883 Howard Hughes Parkway, Suite 1100
                                                             3    Las Vegas, Nevada 89169
                                                                  Telephone: 702.784.5200
                                                             4    Facsimile: 702.784.5252
                                                                  Email: pbyrne@swlaw.com
                                                             5           vbohman@swlaw.com
                                                             6    Attorneys for Defendants Daniel Defense, Inc.
                                                                  and Sportsman’s Warehouse, Inc.
                                                             7

                                                             8                                UNITED STATES DISTRICT COURT
                                                             9                                        DISTRICT OF NEVADA
                                                            10

                                                            11    JAMES PARSONS, individually and as               CASE NO.: 2-19-cv-01189-APG-EJY
SNELL & WILMER




                                                                  Special Administrator of the Estate of Carolyn
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12    Lee Parsons, and ANN-MARIE PARSONS,
                      LAW OFFICES

                                         SUITE 1100




                                                            13                          Plaintiffs,                 DEFENDANTS DANIEL DEFENSE
             L.L.P.




                                                                                                                   AND SPORTSMAN’S WAREHOUSE’S
                                                            14    vs.                                              SEPARATE REPLY IN SUPPORT OF
                                                                                                                   DEFENDANTS’ JOINT MOTION TO
                                                            15    COLT’S MANUFACTURING COMPANY                     DISMISS COMPLAINT [ECF NO. 80]
                                                                  LLC; COLT DEFENSE LLC; DANIEL
                                                            16    DEFENSE INC.; PATRIOT ORDNANCE
                                                                  FACTORY; FN AMERICA; FN HERSTAL;
                                                            17    HERSTAL GROUP; NOVESKE
                                                                  RIFLEWORKS LLC; CHRISTENSEN
                                                            18    ARMS; LEWIS MACHINE & TOOL
                                                                  COMPANY; LWRC INTERNATIONAL
                                                            19    LLC; DISCOUNT FIREARMS AND AMMO
                                                                  LLC; DF&A HOLDINGS LLC; MAVERICK
                                                            20    INVESTMENTS LP; SPORTSMAN’S
                                                                  WAREHOUSE; and GUNS AND GUITARS
                                                            21    INC.,
                                                            22                          Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 2 of 11



                                                             1          Defendants Daniel Defense, Inc. and Sportsman’s Warehouse, Inc. (“Defendants”) submit
                                                             2   this separate reply brief, focusing exclusively on Nevada law, to aid the Court in resolving this
                                                             3   matter. Defendants also join in full the reply brief submitted by Codefendants1 in support of the
                                                             4   joint motion to dismiss, ECF No. 80, primarily addressing the PLCAA.
                                                             5                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                             6          After an ample opportunity to draft their Opposition,2 Plaintiffs cannot avoid that both state
                                                             7   and federal law immunizes Defendants from their claims. In addition to the reasons articulated in
                                                             8   Codefendants’ reply brief, two independent requirements of Nevada law compel dismissal of
                                                             9   Plaintiffs’ claims. Further, dismissal should be with prejudice.
                                                            10          First, NRS 41.131 grants gun manufacturers and distributors broad immunity from claims
                                                            11   premised on a third-party using a firearm to harm someone. Plaintiffs’ cursory attempt to portray
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   the statute’s scope as narrow is misguided and defeated by the statute’s text, legislative history, and
                      LAW OFFICES

                                         SUITE 1100




                                                            13   the liberal construction required under Nevada law. Moreover, Plaintiffs’ interpretation of NRS
             L.L.P.




                                                            14   41.131 would mean that the statute only precludes claims that don’t exist, rendering the statute
                                                            15   meaningless and violating a cardinal canon of statutory construction.
                                                            16          Second, Plaintiffs cannot establish causation because the Shooter’s criminal acts are the
                                                            17   superseding cause of Plaintiffs’ harm and thus sever the chain of causation. Plaintiffs’ allegations
                                                            18   address only the potential danger of firearms and fail to show that Defendants had actual or
                                                            19   constructive knowledge about the Shooter’s planned criminal behavior. Accepting Plaintiffs’
                                                            20   theory would abrogate the principle of proximate causation and improperly make manufacturers
                                                            21   and distributors of any potentially dangerous instrument the de facto insurers of the general public
                                                            22   against criminal third-party acts.
                                                            23

                                                            24
                                                                 1
                                                            25     Colt’s Manufacturing Company LLC, Colt Defense LLC, Patriot Ordnance Factory, Inc., FN
                                                                 America, Noveske Rifle Works LLC, Christensen Arms, Lewis Machine & Tool Company,
                                                            26   LWRC International LLC, Discount Guns & Ammo, DF&A Holdings LLC, Maverick
                                                                 Investments LP, and Guns & Guitars, Inc. (“Codefendants”).
                                                            27   2
                                                                   Plaintiffs’ Opposition to Defendants’ Motion to Dismiss filed November 22, 2019,
                                                            28   (“Opposition”) as ECF No. 88.

                                                                                                                  -1-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 3 of 11



                                                             1             Accordingly, Plaintiffs’ complaint must be dismissed with prejudice for three reasons:
                                                             2   amendment is futile because the claims are barred as a matter of law; Plaintiffs implicitly concede
                                                             3   that the defects identified in the motion to dismiss cannot be remedied by amending the complaint;3
                                                             4   and they do not request leave for such amendment.4
                                                             5   I.        NRS 41.131 wholly bars Plaintiffs’ claims as a matter of law.
                                                             6             The Nevada Legislature, through NRS 41.131, has barred Plaintiffs’ claims as a matter of
                                                             7   law. Unable to provide any meaningful response to NRS 41.131’s sweeping immunity, Plaintiffs
                                                             8   relegate it to the final two paragraphs of their Opposition.5 Notably, they do not dispute that Nevada
                                                             9   law requires liberal construction of the immunity that NRS 41.131 provides; they simply assert
                                                            10   without support that the immunity is narrow. However, NRS 41.131 is in fact broader than its
                                                            11   federal and state counterparts, containing only a single exception that is not applicable here.
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   Further, Plaintiffs’ narrow interpretation renders the immunity meaningless and its sole exception
                      LAW OFFICES

                                         SUITE 1100




                                                            13   nonsensical in violation of foundational canons of statutory construction.
             L.L.P.




                                                            14             A. Plaintiffs do not dispute Defendants’ immunity should be construed liberally.
                                                            15             Plaintiffs implicitly concede, as they must, that NRS 41.131 should be construed liberally.
                                                            16   As explained in the Motion to Dismiss, that statute is intended to protect firearm manufacturers and
                                                            17   distributors from civil claims arising from criminal shootings by third parties and therefore should
                                                            18   be liberally construed to provide that protection under controlling Nevada law.6 The legislative
                                                            19   history cited in the Motion to Dismiss7 underscores this point: “[I]f someone shoots a firearm and
                                                            20   hurts somebody, you can’t sue the firearms manufacturer because it shoots.”8 This is because “a
                                                            21

                                                            22   3
                                                                     See ECF No. 80 at 3:15–18.
                                                                 4
                                                            23     See generally ECF No. 88; see also Local Rule 15-1(a) (“Unless the court orders otherwise, the
                                                                 moving party must attach the proposed amended pleading to a motion seeking leave of the court
                                                            24   to file an amended pleading.”).
                                                                 5
                                                            25       ECF No. 88 at 24–25.
                                                                 6
                                                                     ECF No. 80 at 21:12–22:2.
                                                            26
                                                                 7
                                                                     Id. at 21:5–10.
                                                            27   8
                                                                  Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Apr.
                                                            28   17, 1985).

                                                                                                                  -2-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 4 of 11



                                                             1   gun in itself is not to be determined as at fault in the case of a death or injury . . . . [Rather] the
                                                             2   liability would be on the handler of the gun.”9 In fact, the Senate Committee Chairman “clarified
                                                             3   that it was [the bill sponsor’s] intent to not have a firearms manufacturer sued by his heirs if he
                                                             4   were murdered.”10
                                                             5          Plaintiffs do not dispute that Defendants’ immunity must be construed liberally or that the
                                                             6   legislative history confirms that it is intended to prevent suits precisely like this one. Nevertheless,
                                                             7   Plaintiffs improperly attempt to narrow the immunity so far that it disappears altogether.
                                                             8          B. NRS 41.131 is broader than its counterparts in other jurisdictions.
                                                             9          Based on Defendants’ review, no state or federal statute provides broader immunity to
                                                            10   firearm manufacturers and distributors than NRS 41.131. Plaintiffs’ cursory, contrary analysis is
                                                            11   mistaken. Unlike federal statutes or the analogous Colorado statute addressed in Phillips v. Lucky
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY




                                                                 Gunner,11 NRS 41.131 does not include an exception to immunity for violations of state or federal
                                  LAS VEGAS, NEVADA 89169




                                                            12
                      LAW OFFICES

                                         SUITE 1100




                                                            13   law.12 All three statutes begin with substantially similar sweeping proclamations that no cause of
             L.L.P.




                                                            14   action is permitted against gun manufacturers or distributors for claims based on harm caused by a
                                                            15   third party using a firearm against a victim.13 The three statutes also explicitly exempt product-
                                                            16   defect claims from the scope of their grants of immunity.14 But unlike federal statute or the
                                                            17   analogous Colorado statute, NRS 41.131 provides only a single exception. Accordingly, NRS
                                                            18   41.131 is broader than federal statute or the Colorado statute and does not, as Plaintiffs implicitly
                                                            19   contend, exclude purported violations of state or federal law from its preclusion of claims against
                                                            20   9
                                                                  Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Mar.
                                                            21   13, 1985).
                                                                 10
                                                            22     Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Apr.
                                                                 17, 1985) (emphasis added).
                                                            23   11
                                                                   Phillips v. Lucky Gunner, LLC, 84 F. Supp. 3d 1216, 1221–22 (D. Colo. 2015) (addressing
                                                                 Colo. Rev. Stat. § 13-21-501 et seq.).
                                                            24
                                                                 12
                                                                   Compare NRS 41.131(1), with 15 U.S.C. §§ 7902, 7903(5)(A)(iii), and Colo. Rev. Stat. § 13-
                                                            25   21-504.5(4).
                                                                 13
                                                            26     Compare NRS 41.131(1), with 15 U.S.C. §§ 7901(b)(1), 7902, 7903(5)(A), and Colo. Rev.
                                                                 Stat. §§ 13-21-501(1), 13-21-504.5(1).
                                                            27   14
                                                                   Compare NRS 41.131(2), with 15 U.S.C. § 7903(5)(A)(v), and Colo. Rev. Stat.
                                                            28   § 13-21-504.5(1).

                                                                                                                  -3-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 5 of 11



                                                             1   gun manufacturers and distributors.
                                                             2             Plaintiffs mistakenly argue that the Colorado statute raised in Phillips is “far broader than”
                                                             3   NRS 41.131 because the Colorado statute includes the phrase “any remedy” in describing the
                                                             4   claims it precludes.15 But that phrase merely signifies that a Colorado plaintiff may seek both
                                                             5   damages and injunctive relief for a product-defect claim, whereas only damages are available for
                                                             6   torts caused by a manufacturer or distributor’s violation of state or federal law.16 Thus, the Phillips
                                                             7   court reasoned:
                                                             8
                                                                                   The only exceptions to the broad immunity granted to [the
                                                             9                     defendants] are a product liability action in [Colo. Rev. Stat. § 13-
                                                                                   21-504.5](1) and an action in tort for any damages proximately
                                                            10                     caused by the violation of a state or federal statute or regulation in
                                                                                   [subsection](4). Plaintiffs have not pleaded a product liability action
                                                            11                     against defendants under the first exception and the second
SNELL & WILMER




                                                                                   exception is not applicable because Plaintiffs are not seeking
                               3883 HOWARD HUGHES PARKWAY




                                                                                   “damages [but only injunctive relief].” The Colorado legislature
                                  LAS VEGAS, NEVADA 89169




                                                            12
                                                                                   specifically limited suits against [defendants] to those where the
                      LAW OFFICES

                                         SUITE 1100




                                                            13                     plaintiff requests “damages” for relief, except in a product liability
             L.L.P.




                                                                                   action which includes “any remedy [including injunctive relief].”
                                                            14                     Subsection (2) precludes liability of the [defendants] for the actions
                                                                                   of [the shooter] in any type of action. The plaintiffs’ claims of
                                                            15                     negligence, negligent entrustment and public nuisance based on the
                                                                                   sales of ammunition to [the shooter] are barred and “shall” be
                                                            16                     dismissed.17

                                                            17             In contrast, NRS 41.131 does not limit its grant of immunity based on the type of relief a
                                                            18   plaintiff seeks, and as discussed above, does not exempt claims for acts by gun manufacturers or
                                                            19   distributors that allegedly violate state or federal law.
                                                            20
                                                                           C. Plaintiffs’ narrow interpretation of NRS 41.131 renders the statute meaningless
                                                            21                because it would only preclude claims that don’t exist.

                                                            22             Plaintiffs assert that NRS 41.131(1) immunizes Defendants only against allegations that
                                                            23   independently fail to state a claim, rendering the statute meaningless. Undergirding all statutory
                                                            24   construction is the basic and intuitive directive that “[a] statute should not be construed as to be
                                                            25

                                                            26   15
                                                                      ECF No. 88 at 25:2–5.
                                                            27   16
                                                                      Colo. Rev. Stat. § 13-21-504.5.
                                                                 17
                                                            28        Phillips, 84 F. Supp. 3d at 1222 (internal citation omitted).

                                                                                                                    -4-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 6 of 11



                                                             1   rendered meaningless.”18 Accordingly, Plaintiffs’ narrow interpretation must be rejected.
                                                             2            In Plaintiffs’ view, NRS 41.131 only precludes causes of action against a firearm
                                                             3   manufacturer or distributor where the allegations are limited to the following: (1) the firearm is
                                                             4   capable of causing serious injury, damage, or death; (2) was discharged; and (3) proximately
                                                             5   causing serious injury, damage, or death.19 Following Plaintiffs’ flawed logic, because Plaintiffs
                                                             6   have alleged here that Defendants also “knowingly violated federal and state law by selling and
                                                             7   distributing machine guns,” Plaintiffs erroneously contend that their claims escape the scope of
                                                             8   NRS 41.131.20 But there is no statutory or common-law cause of action consisting of only these
                                                             9   three elements. So, even if NRS 41.131 did not exist, a plaintiff who asserts a cause of action using
                                                            10   only these elements has failed to state a cognizable claim. To avoid dismissal under FRCP 12(b)(6),
                                                            11   a plaintiff must therefore always allege additional facts that satisfy the elements of a recognized
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   tort, such as negligence. Accordingly, Plaintiffs’ interpretation of NRS 41.131 would render it
                      LAW OFFICES

                                         SUITE 1100




                                                            13   meaningless: precluding claims that do not and cannot exist.
             L.L.P.




                                                            14            Plaintiffs ignore the inevitable conclusion that their interpretation of NRS 41.131 offers
                                                            15   absolutely no immunity to gun manufacturers or distributors—a position directly in conflict with
                                                            16   the statute’s text, legislative history, and protective intent. This Court should liberally construe
                                                            17   Defendants’ broad immunity from Plaintiffs’ claims premised on a third-party using a firearm to
                                                            18   harm someone.
                                                            19
                                                                          D. Plaintiffs’ narrow reading also renders the immunity’s sole exception
                                                            20               nonsensical.
                                                            21            If Plaintiffs’ narrow interpretation were correct, the sole exception to NRS 41.131’s broad
                                                            22   immunity would be nonsensical, exempting claims that by definition would already be beyond the
                                                            23

                                                            24
                                                                 18
                                                                  See, e.g., Wilshire Oil Co. of Cal. v. Costello, 348 F.2d 241, 243 (9th Cir. 1965); Rosado v.
                                                            25   Wyman, 90 S. Ct. 1207, 1219 (1970) (same).
                                                                 19
                                                            26        See ECF No. 88 at 24:22–25.
                                                                 20
                                                            27      ECF No. 88 at 24:27–28. Plaintiffs use the same reasoning to attempt to avoid Merrill v.
                                                                 Navegar, Inc., 28 P.3d 116 (Cal. 2001). Compare ECF No. 80 at 22:20–23:10, with ECF No. 88
                                                            28   at 25 n.14.

                                                                                                                 -5-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 7 of 11



                                                             1   statute’s scope. “[C]ourts should avoid construing statues so that any provision or clause is rendered
                                                             2   meaningless.”21 Again, Plaintiffs’ narrow interpretation must be rejected.
                                                             3             To successfully assert a product-defect claim in Nevada based on either a design or
                                                             4   manufacturing defect, a plaintiff must allege, among other things, that the product is defective.22
                                                             5   Accordingly, a plaintiff bringing a product-defect claim must assert allegations beyond the fact that
                                                             6   the firearm (1) was capable of causing serious injury, damage, or death; (2) was discharged; and
                                                             7   (3) proximately caused the user’s serious injury, death, or damage. Thus, under Plaintiffs’ narrow
                                                             8   interpretation of NRS 41.131, an adequately alleged product-defect claim would always fall outside
                                                             9   the statute’s scope of immunity, even if the product-defect exception didn’t exist. It would be
                                                            10   nonsensical for the Nevada Legislature to provide an exception to NRS 41.131’s immunity for
                                                            11   claims that, under Plaintiffs’ interpretation, would not be entitled to immunity in the first place.
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   Thus, Plaintiffs’ untenable interpretation of NRS 41.131 not only renders the immunity
                      LAW OFFICES

                                         SUITE 1100




                                                            13   meaningless, but also makes its sole exception nonsensical.
             L.L.P.




                                                            14             The Nevada Legislature has broadly precluded any cause of action against a firearm
                                                            15   manufacturer or distributor based on a third party’s use of a firearm to harm someone, and Plaintiffs
                                                            16   do not dispute that this Court should liberally construe this immunity. Defendants request that this
                                                            17   Court effectuate the Legislature’s intended protections: “[I]f someone shoots a firearm and hurts
                                                            18   somebody, you can’t sue the firearms manufacturer because it shoots.”23 This is because “a gun in
                                                            19   itself is not to be determined as at fault in the case of a death or injury . . . . [Rather] the liability
                                                            20   would be on the handler of the gun.”24 A narrow reading of this immunity is improper for this
                                                            21   protective statute, eviscerates its legislative intent, and independently renders the immunity
                                                            22   meaningless and its sole exception nonsensical.
                                                            23

                                                            24   21
                                                                      In re Estate of Thomas, 998 P.2d 560, 562 (Nev. 2000); see also Costello, 348 F.2d at 243.
                                                            25   22
                                                                      See, e.g., Ford Motor Co. v. Trejo, 402 P.3d 649, 653 (Nev. 2017).
                                                                 23
                                                            26     Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Apr.
                                                                 17, 1985).
                                                            27   24
                                                                   Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Mar.
                                                            28   13, 1985).

                                                                                                                   -6-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 8 of 11



                                                             1   II.        Plaintiffs cannot satisfy the causation element of their claims because the Shooter’s
                                                                            unforeseeable criminal act was the superseding cause of the harm they incurred.
                                                             2

                                                             3              Even if Plaintiffs could avoid the immunity protection under NRS 41.131, their claims
                                                             4   would still fail under well settled Nevada law on causation. A third party’s criminal act is the
                                                             5   superseding cause of a plaintiff’s injury and thus severs the chain of causation unless the plaintiff
                                                             6   can establish that the third-party’s actions were foreseeable.25 The allegations here fall far short of
                                                             7   the mark.
                                                             8              As an initial matter, although Plaintiffs assert that proximate cause is “usually” a jury
                                                             9   question,26 that does not end the Court’s inquiry. Nevada courts still address this element as a matter
                                                            10   of law where the record does not support causation.27 For example, in Thomas v. Bokelman, the
                                                            11   plaintiff sued after his wife was murdered by the defendant’s brother, a convicted rapist who was
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   temporarily living with the defendant and who used one of the defendant’s unsecured rifles to
                      LAW OFFICES

                                         SUITE 1100




                                                            13   commit the murder.28 Claiming negligence and wrongful death, the plaintiff sought “to base
             L.L.P.




                                                            14   liability upon the inherently dangerous character of the instruments, the firearms, together with the
                                                            15   risk of the keeping of firearms in the proximity of an ex-felon . . . .”29 The court, however, affirmed
                                                            16   summary judgment in favor of the defendant, concluding that the murder was not foreseeable and
                                                            17   that his brother’s crime was therefore the superseding cause of the harm. “The risk, if any,” the
                                                            18   court explained, “was that [the rapist] might again rape someone. His history [was] not one that
                                                            19   involved weapons” and there had been no violent incidents since he moved in with the defendant.30
                                                            20   The Court therefore held that, “as a matter of law,” the plaintiff could not recover.31
                                                            21

                                                            22   25
                                                                      Price v. Blaine Kern Artista, Inc., 893 P.2d 367, 370 (Nev. 1995).
                                                            23   26
                                                                      ECF No. 88 at 23:11–12.
                                                            24   27
                                                                   Van Cleave v. Kietz-Mill Minit Mart, 633 P.2d 1220, 1222 (Nev. 1981); Thomas v. Bokelman,
                                                                 462 P.2d 1020, 1022 (Nev. 1970).
                                                            25
                                                                 28
                                                                      Thomas, 462 P.2d at 1022.
                                                            26   29
                                                                      Id.
                                                            27   30
                                                                      Id.
                                                                 31
                                                            28        Id. at 1023.

                                                                                                                  -7-
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 9 of 11



                                                             1             Likewise, even if Plaintiffs here could demonstrate that Defendants acted negligently in any
                                                             2   manner, they do not allege that the Defendants could—let alone should—have foreseen the
                                                             3   Shooter’s abhorrent crime. Rather than squarely address this issue, Plaintiffs perplexingly assert
                                                             4   that the Shooter’s perpetration of the 1 October Shooting is somehow a “red herring” in the
                                                             5   proximate-cause analysis.32 Plaintiffs then cite to a machinegun’s purported rate of fire and their
                                                             6   allegation that AR-15s are the weapon of choice for mass shootings—seemingly to portray the
                                                             7   Shooter’s actions as foreseeable.33 Under this view of causation, any manufacturer or distributor
                                                             8   would be liable for any crime perpetrated using an AR-15. Plaintiffs’ construction therefore turns
                                                             9   the causation analysis on its head by focusing on the potential dangers of firearms rather than on
                                                            10   what indicia made the Shooter’s plan to maliciously misuse those firearms foreseeable. And as
                                                            11   discussed immediately above, the Nevada Supreme Court rejected a similar argument in Thomas,
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12   where the defendant had kept unsecured firearms in the vicinity of a convicted rapist. Here, by
                      LAW OFFICES

                                         SUITE 1100




                                                            13   contrast, Plaintiffs have not alleged that Defendants had any knowledge about the Shooter—let
             L.L.P.




                                                            14   alone a basis for even suspecting that he would use the firearms to commit heinous crimes.
                                                            15             At bottom, Plaintiffs’ theory of the case would altogether abrogate the principles of
                                                            16   proximate causation and foreseeability and seeks to hold Defendants strictly liable for any harm
                                                            17   caused by the firearms they manufacture and sell. Followed to its logical end, Plaintiffs’ argument
                                                            18   would result in liability for the manufacturers and sellers of any instrumentality that a criminal has
                                                            19   misused in the past to harm others—be it a car, a plane, a knife—regardless of whether there was
                                                            20   any basis for the defendant to foresee that the criminal would misuse the instrumentality. The
                                                            21   purpose of tort law is not to force manufacturers and distributors of potentially dangerous items to
                                                            22   insure the general public against third-party criminal activity, but Plaintiffs’ theory of the case
                                                            23   requires precisely that result.
                                                            24

                                                            25

                                                            26

                                                            27   32
                                                                      ECF No. 88 at 24:5–6.
                                                                 33
                                                            28        Id. at 24:1–12.

                                                                                                                   -8-
Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 10 of 11
                                                                 Case 2:19-cv-01189-APG-EJY Document 93 Filed 12/20/19 Page 11 of 11



                                                             1                                    CERTIFICATE OF SERVICE
                                                             2             I hereby certify that on December 20, 2019, I electronically transmitted the foregoing
                                                             3   DEFENDANTS DANIEL DEFENSE AND SPORTSMAN’S WAREHOUSE’S SEPARATE
                                                             4   REPLY IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS COMPLAINT
                                                             5   [ECF NO. 80] to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
                                                             6   of Electronic Filing to all counsel in this matter; all counsel being registered to receive Electronic
                                                             7   Filing.
                                                             8
                                                                                                                /s/ Lyndsey Luxford
                                                             9                                                 An employee of SNELL & WILMER L.L.P.
                                                            10
                                                                 4811-3669-1119
                                                            11
SNELL & WILMER
                               3883 HOWARD HUGHES PARKWAY

                                  LAS VEGAS, NEVADA 89169




                                                            12
                      LAW OFFICES

                                         SUITE 1100




                                                            13
             L.L.P.




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                 - 10 -
